t c summary opinion united_states tax_court tammy debra martin petitioner v commissioner of internal revenue respondent docket nos 15635-04s 15636-04s filed date tammy debra martin pro_se lorianne d masano for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petitions were filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority the cases arise from petitioner’s election to seek relief from joint_and_several_liability under sec_6015 for federal income taxes for and respondent issued to petitioner notices of determination that she is not entitled to relief under sec_6015 the issue for decision is whether respondent’s determination for each year that petitioner is not entitled to relief under sec_6015 is an abuse_of_discretion background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petitions in these cases were filed petitioner resided in anthony florida petitioner filed her federal_income_tax return jointly with her then husband mark j martin husband on date her joint federal_income_tax return for was filed shortly thereafter on date both returns were filed without remittance it does not appear that petitioner significantly benefited from the failure_to_pay_tax beyond normal support petitioner and her husband received a judgment of dissolution of marriage in illinois on date petitioner sent to respondent a form_8857 request for innocent spouse relief dated date discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse however may seek relief from joint_and_several_liability under sec_6015 to obtain relief from liability a spouse must qualify under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 the court’s review of determinations under sec_6015 is not limited to the commissioner’s administrative record 122_tc_32 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 grants the commissioner discretion to relieve from joint_and_several_liability an individual who files a joint_return because relief from the and 1because petitioner seeks relief from an underpayment_of_tax for each year rather than an understatement relief under subsecs b and c of sec_6015 is not available see 120_tc_137 underpayments is not available to petitioner under sec_6015 or c she has satisfied one of the two prerequisites for relief under sec_6015 the other prerequisite is that it is inequitable to hold the individual liable for the unpaid tax taking into consideration all of the facts and circumstances as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 c b pincite sets forth the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not dispute that petitioner has satisfied the threshold conditions where the requesting spouse satisfies the threshold conditions set forth in revproc_2000_15 sec_4 revproc_2000_15 sec dollar_figure sets forth the circumstances under which the commissioner will ordinarily grant relief to that spouse under sec_6015 2the guidelines applicable herein are set forth in revproc_2000_15 2000_1_cb_447 which was in effect at the time petitioner’s request for relief was made date revproc_2000_15 supra has been superseded by revproc_2003_61 2003_2_cb_296 effective for requests for relief filed on or after date respondent determined that petitioner has not shown that at the time each return was signed she had no knowledge or reason to know that the tax would not be paid respondent also determined that she has failed to show that she would suffer economic hardship if relief were not granted respondent therefore concluded that petitioner has failed to satisfy all of the elements of revproc_2000_15 sec_4 and does not qualify for relief under sec_6015 petitioner’s form questionnaire for requesting spouse indicates that her only checking account was a joint checking account with her husband petitioner did not work outside of the home and her husband’s paycheck was deposited by petitioner into the account petitioner wrote checks for all of the family bills from the account she reviewed bank statements and picked up all household mail the returns for both years marked self-prepared reflect no withholding or estimated_tax payments almost all of petitioner’s testimony at trial consisted of her alleging that she did not know that in signing the returns she would be jointly and severally liable for the income_tax liabilities the court concludes from the evidence that if petitioner did not choose to write a check for the tax_liability for either year the liabilities would not be paid petitioner offered no explanation as to why she might have reason to think that the taxes would be paid if she did not pay them the court finds that petitioner has not shown that at the time she signed the returns she had no reason to know that the taxes would not be paid in determining whether a requesting spouse will suffer economic hardship if relief is not granted revproc_2000_15 supra looks to sec_301_6343-1 proced admin regs for guidance revproc_2000_15 sec_4 c c b pincite economic hardship is present if satisfaction of the tax_liability in whole or in part will cause the taxpayer to be unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs petitioner offered no evidence that payment of part or all of the taxes due would cause her financial hardship where as here the requesting spouse fails to qualify for relief under revproc_2000_15 sec_4 the commissioner may nonetheless grant the requesting spouse relief under revproc_2000_15 sec_4 revproc_2000_15 sec_4 and c b pincite sets forth six positive and six negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 b d and f respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 d b and e respectively the attribution factor in revproc_2000_15 sec_4 a is substantially the opposite of the attribution factor in revproc_2000_15 sec_4 f consequently in the court’s review of the commissioner’s determination denying relief under sec_6015 the court has held that a finding with respect to the reason to know economic hardship legal_obligation and attribution factors ordinarily will weigh either in favor of or against granting equitable relief under sec_6015 ewing v commissioner t c pincite the court has also held that a finding that a requesting spouse did not receive a significant benefit from the item giving rise to the deficiency weighs in favor of granting relief under sec_6015 id finally the court treats evidence that the remaining positive and negative factors are not applicable as evidence weighing neither in favor of nor against granting equitable relief ie as neutral id in favor of petitioner here are the factors of marital status attribution and failure to significantly benefit beyond normal support petitioner’s failure to show that she had no reason to know that the taxes would not be paid and that payment of part or all of the taxes would cause her economic hardship are negative factors under revproc_2000_15 sec_4 b reason to know that the tax would not be paid is an extremely strong factor weighing against relief the revenue_procedure provides that when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where the spouse requesting relief had reason to know of the understatement id the court finds no unusually strong factors in favor of equitable relief here petitioner has alleged that she suffered abuse at the hands of her husband if true it would be another factor in her favor revproc_2000_15 sec_4 c c b pincite the record includes copies of several miscellaneous incident reports prepared by officers of the glen ellyn police department the reports most of which postdate the years at issue do show that petitioner and her husband often did not get along they argued loudly and on one occasion engaged in a mutual shoving match the reports do not however show that petitioner was abused by her husband petitioner has three factors in her favor and two that weigh against her in view of the language of revproc_2000_15 sec_4 b that knowledge that the tax would not be paid is an extremely strong factor the court finds considering all the facts and circumstances that respondent did not abuse his discretion in denying petitioner equitable relief from joint and severable liability under sec_6015 reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent
